DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the AFCP filed 1/15/2021. 
Claims 7-10, 17-18, and 24 are cancelled. 
Claims 1, 3-6, 11-12, and 23 are presented for examination.
Claims 1, 3-6, 11-12, and 23 are allowed.

Response to Arguments
Applicant’s amendments to the claims have overcome the objections previously set forth in the previous Office Action. The previous claim objections are withdrawn.

Applicant's arguments/amendments with respect to the 35 U.S.C. 112(a) rejection has been considered and overcome the previous rejections. Support for the amendments can be found in paragraph [0004] and [0072-0079] of the instant application as mentioned in remarks pg.6-7 of the remarks. The previous 112(a) rejections are withdrawn.

Applicant's arguments/amendments with respect to the 35 U.S.C. 112(b) rejection has been considered and overcome the previous rejections. The previous 112(b) rejections are withdrawn.


Applicant's arguments/amendments with respect to the 35 U.S.C. 101 rejection has been considered and overcome the previous rejections. Specifically, the claims (as a whole) are integrate into a practical application in forming metal sheet utilizing forming conditions based on a breaking portion. The previous 101 rejections are withdrawn.

Applicant has amended the claims to overcome the previous 103 rejection by including the allowable subject matter indicated in the previous office action into the independent claims. Applicant has rolled up claim 24 into independent claim. The previous 103 rejection is withdrawn.

REASONS FOR ALLOWANCE
Claims 1, 3-6, 11-12, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record references taken either together or in combination with the prior art of record disclose: 
(Claim 1):
    PNG
    media_image1.png
    245
    639
    media_image1.png
    Greyscale

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/FARAJ AYOUB/Examiner, Art Unit 2127 



/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127